Case 2:20-cv-05402-GRB-AKT Document 2-4 Filed 11/06/20 Page 1 of 3 PagelD #: 26


                                                                                              FI LED
                                                                                           IN CLERK'S OFFICE
                          UNITED STATES DISTRICT COURT                               U.S. DISTRICT COURT E.D.N.Y.
                      FOR THE EASTERN DISTRICT OF NEW YORK                           *      JUN 02 2021       *
                                                                                      LONG ISLAND OFFICE
JANE DOE,
                                                                           ORDER
               Plaintiff,
                                                   Civil Action No. 2:20-5402
       V.


 STEPHEN J. CUCHEL,

               Defendants.



       WHEREAS:

       A.      Plaintiff Jane Doe has filed a complaint against Defendant Stephen J. Cuchel,

alleging claims of assault, battery, and intentional infliction of emotional distress in violation of
                                                                       I

New York common and statutory law, and seeking compensatory and punitive damages.

       B.      Doe alleges that she was sexually abused byj Cuchel in 1967 when she was a

teenager and invokes the claim revival provisions of the New York Child Victims Act

("NYCV A"), Niit©PER(§i214~g.

       C.      Doe has moved for leave to file and prosecute ~s case pseudonymously, using the

name Jane Doe. In support of her motion, she has submitted a memorandum oflaw, a declaration

from Doe, and a declaration from Doe's attorney.

       D.      Doe has disclosed her true identity to Cuchel through counsel. Doe has also filed,

in camera and under seal, an unredacted version of her declaration executed in her own real name.
                                                                   I
                                                                   I

       E.      In light of this disclosure, Doe also seeks a protective order barring Cuchel from
                                                               i             ,




further disclosing her identity or her association with this lawsuit, so as to give effect to her

anonymity.
Case 2:20-cv-05402-GRB-AKT Document 2-4 Filed 11/06/20 Page 2 of 3 PagelD #: 27




        F.      Cuchel does not object to the motion.

        G.      The Court has reviewed the Complaint, the motion, and the supporting papers and

 has concluded there is good cause to grant the relief Doe seeks.

        WHEREFORE, it is hereby ORDERED and DECREED, as follows:

        1.      For good cause shown, Plaintiff is granted leave to file and pursue this matter under

the pseudonym of Jane Doe.

        2.      Given that the Complaint reveals highly sensitive and personal details, the Court

finds that Doe's interest in protecting her identity from disclosure outweighs any public interest in

judicial transparency. Taking the allegations of the Complaint as true for purp'?ses of this motion,

the Court also finds that identification of Doe's real name in connection with this suit poses a risk

of retaliatory physical or mental harm, and other sever harms warranting pseudonymity.

        3.      In any documents filed on the public docket of this case, Plaintiffs real name shall

be redacted and replaced with the pseudonym Jane Doe. The parties are directed and granted leave

to submit, under seal and in camera, any documents necessary to the adjudication of this matter

containing Plaintiffs real name or that tend to identify her.

        4.      Because Doe has already revealed her true identity to Cuchel through counsel,

Cuchel will not be prejudiced by an order authorizing pseudonymity.

        5.     In light of the disclosure to Cuchel, and Cuchel' s lack of opposition to the motion,

Doe has shown good cause for the entry of a protective order effectuating her anonymity by barring

further disclosure.

        6.     Subject to further order from this Court, Cuchel and his counsel are prohibited from
                                                                  i

disclosing Doe's true identity (or her relationship to this suit) to any third party, in any medium ·or
                                                                  I
                                                                  I




forum, throughout the pendency of this suit and thereafter.
Case 2:20-cv-05402-GRB-AKT Document 2-4 Filed 11/06/20 Page 3 of 3 PagelD #: 28




        7.      The parties are directed to meet and confer to work out other details concerning

 how Plaintiff's anonymity is to be preserved during the various stages of litigation, including

 during depositions and other discovery, as well as at trial. The parties are directed to submit one

or more proposed supplemental protective orders, memorializing their agreement as to these

details, to the Court for approval.

        IT IS SO ORDERED at Central Islip, New York, this~ day of            F
                                                              .,,.   .   ~
                                                                s/ Gary R. Brown
                                                                                -
